Exhibit 10.24
FIFTH AMENDMENT TO
CREDIT AGREEMENT
     This Fifth Amendment to Credit Agreement (this “Amendment”), dated as of
December 31, 2008 is by and among SOFTBRANDS, INC., a Delaware corporation (the
“Parent”), the subsidiaries of Parent identified on the signature pages hereto
(collectively, with the Parent, the “Borrowers” and individually, a “Borrower”),
WELLS FARGO FOOTHILL, INC., a California corporation, as Administrative Agent
(the “Agent”) and each of the lenders parties hereto (the “Lenders”).
R E C I T A L S
     A. The Borrowers, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of August 14, 2006 (as amended, the “Original Credit
Agreement”).
     B. The parties hereto desire to further amend the Original Credit Agreement
(as the Original Credit Agreement is amended by this Amendment, and as the
Original Credit Agreement may be further amended, modified or restated from
time, collectively the “Credit Agreement”) as provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration (the receipt, sufficiency and adequacy of
which are hereby acknowledged), the parties hereto (intending to be legally
bound) hereby agree as follows:
          1. Definitions. Terms capitalized herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
          2. Amendments to Credit Agreement. Subject to the terms and conditions
contained herein, the parties hereto hereby amend the Credit Agreement as
follows:
          (a) Schedule A-1 attached to the Original Credit Agreement is hereby
deleted in its entirety and replaced with Schedule A-1 attached hereto.
          (b) The definition of “EBITDA” contained in Schedule 1.1 to the
Original Credit Agreement is hereby deleted in its entirety and replaced with
the following:
     “EBITDA” means, with respect to any fiscal period from and after
December 31, 2007, Parent’s and its Subsidiaries’ consolidated net earnings (or
loss) applicable to common shareholders, minus extraordinary gains, income tax
benefits and interest income, plus preferred stock dividends, interest expense,
income tax expense, non-cash extraordinary losses, share-based compensation
expense, (including, charitable stock contributions in an amount not to exceed
$50,000 in each fiscal year), depreciation and amortization for such period, in
each case, determined on a consolidated basis in accordance with GAAP.
          3. Conditions Precedent. The amendments contained in Section 2 above
are subject to, and contingent upon, the prior or contemporaneous satisfaction
of each of the following conditions precedent, each in form and substance
satisfactory to the Agent:

 



--------------------------------------------------------------------------------



 



          (a) The Borrowers, the Agent and the Lenders shall have executed and
delivered to each other this Amendment; and
          (b) The Borrowers shall have satisfied any other conditions of the
Agent required in connection with this Amendment.
          4. Reference to and Effect on the Credit Agreement. Except as
expressly provided herein, the Credit Agreement and all of the Loan Documents
shall remain unmodified and continue in full force and effect and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of: (a) any right, power or remedy of
the Agent or the Lenders under the Credit Agreement or any of the Loan
Documents, or (b) any Default or Event of Default under the Credit Agreement or
any of the Loan Documents.
          5. Representations and Warranties of the Borrowers. Each of the
Borrowers hereby represents and warrants to the Agent and the Lenders, which
representations and warranties shall survive the execution and delivery of this
Amendment, that on and as of the date hereof and after giving effect to this
Amendment:
          (a) As to each Borrower, the execution, delivery, and performance by
such Borrower of this Amendment have been duly authorized by all necessary
action on the part of such Borrower.
          (b) As to each Borrower, the execution, delivery, and performance by
such Borrower of this Amendment does not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to any Borrower, the
Governing Documents of any Borrower, or any order, judgment, or decree of any
court or other Governmental Authority binding on any Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of any Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of any Borrower’s interest holders or any
approval or consent of any Person under any material contractual obligation of
any Borrower, other than consents or approvals that have been obtained and that
are still in force and effect.
          (c) As to each Borrower, this Amendment and all other documents
contemplated hereby, when executed and delivered by such Borrower will be the
legally valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
          (d) The representations and warranties of each of the Borrowers set
forth in the Credit Agreement and in the Loan Documents to which it is a party
are true, correct and complete on and as of the date hereof; provided that the
references to the

2



--------------------------------------------------------------------------------



 



Credit Agreement therein shall be deemed to include the Credit Agreement as
amended by this Amendment.
          (e) Each of the Borrowers acknowledges that the Agent and each Lender
is specifically relying upon the representations, warranties and agreements
contained in this Amendment and that such representations, warranties and
agreements constitute a material inducement to the Agent and each Lender in
entering into this Amendment.
          6. Reference to Credit Agreement; No Waiver.
          6.1 Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement as
amended hereby. The term “Loan Documents” as defined in Schedule 1.1 of the
Credit Agreement shall include (in addition to the Loan Documents described in
the Credit Agreement) this Amendment and any other agreements, instruments or
other documents executed in connection herewith.
          6.2 The Agent’s and a Lender’s failure, at any time or times
hereafter, to require strict performance by the Borrowers of any provision or
term of the Credit Agreement, this Amendment or the other Loan Documents shall
not waive, affect or diminish any right of the Agent or a Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
the Agent or a Lender of a breach of this Amendment or any Event of Default
under the Credit Agreement shall not, except as expressly set forth herein,
suspend, waive or affect any other breach of this Amendment or any Event of
Default under the Credit Agreement, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Amendment, shall be deemed to have been suspended or
waived by the Agent or a Lender unless such suspension or waiver is: (i) in
writing and signed by the Agent and each Lender and (ii) delivered to the
Borrower. In no event shall the Agent’s and each Lender’s execution and delivery
of this Amendment establish a course of dealing among the Agent, each Lender,
the Borrowers, or any other obligor or in any other way obligate the Agent or
each Lender to hereafter provide any amendments or waivers with respect to the
Credit Agreement. The terms and provisions of this Amendment shall be limited
precisely as written and shall not be deemed: (A) to be a consent to a
modification, amendment or waiver of any other term or condition of the Credit
Agreement or of any other Loan Documents, or (B) to prejudice any right or
remedy that the Agent or each Lender may now have under or in connection with
the Credit Agreement or any of the other Loan Documents.
               7. Successors and Assigns; Amendment. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, no Borrower may assign this Amendment
or any of its respective rights

3



--------------------------------------------------------------------------------



 



hereunder without the Agent’s and each Lender’s prior written consent. Any
prohibited assignment of this Amendment shall be absolutely null and void. This
Amendment may only be amended or modified by a writing signed by the Agent, each
Lender and the Borrowers.
          8. Severability; Construction. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner so as to be effective and
valid under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Amendment. Neither this Amendment nor
any uncertainty or ambiguity herein shall be construed or resolved against Agent
or each Lender, whether under any rule of construction or otherwise. On the
contrary, this Amendment has been reviewed by all parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.
          9. Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which taken together shall constitute one and the
same instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.
          10. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWERS
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, AGENT AND THE LENDERS
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11(b).

4



--------------------------------------------------------------------------------



 



          (c) BORROWERS, AGENT AND THE LENDERS HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS, AGENT AND THE LENDERS REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Fifth Amendment to be
duly executed and delivered as of the date first above written.

                  SoftBrands, Inc.
a Delaware corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                SoftBrands Manufacturing, Inc.
a Minnesota corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                SoftBrands International, Inc.
a Delaware corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                SoftBrands Licensing, Inc.
a Delaware corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                MAI Systems Corporation
a Delaware corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                Hotel Information Systems, Inc.
a Delaware corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                CLS Software International, Inc.
a California corporation, as a Borrower    
 
           
 
  By:        
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



                  Wells Fargo Foothill, Inc.
a California corporation, as Agent and a Lender    
 
           
 
  By:        
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule A-1
Agent’s Account
     An account at a bank designated by Agent from time to time as the account
into which Administrative Borrower shall make all payments to Agent under this
Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower to the contrary, Agent’s Account shall be that certain
deposit account bearing account number 4121345094 and maintained by Lender with
Wells Fargo Bank, San Francisco, California, ABA #121-000-248.

 